         Case 1:19-cv-03182-AJN Document 38
                                         36 Filed 09/30/20
                                                  11/01/19 Page 1 of 14




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com                                  9/30/20
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Allstar Marketing Group, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ALLSTAR MARKETING GROUP, LLC,

 Plaintiff

 v.
                                                       CIVIL ACTION No.
 BIGBIGDREAM320, BLUESKY_666, BUYEASY-                  19-cv-3182 (AJN)
 AU, CASE-CHARGER, CICIKALA, DERIOG18,
 GWQIGTBWEG,     HDJKHDJK1,   HDJSIN1123,               [PROPOSED]
 JEWELRY-WHOLESALER,        JUNXUAN1089,              FINAL DEFAULT
 KOEWNGHHERH,          LOVE_WHOLESALE,                JUDGMENT AND
 LUGANOMART,            MAGCRAFTSTONE,             PERMANENT INJUNCTION
 MALLCOLOUR,            QUALITYSTORE4U,                   ORDER
 SSMIN_ONLINE,          SWEETSILVERHUT,
 UNITED_INNOVATION,            WONGGG,
 YUEHENGTECHNOLOGY, YUGUM, ZHUOMA86
 and ZIXUANJUN201602,

 Defendants
        Case 1:19-cv-03182-AJN Document 38
                                        36 Filed 09/30/20
                                                 11/01/19 Page 2 of 14




                                      GLOSSARY

       Term                                 Definition                                Docket Entry
                                                                                        Number
Plaintiff or      Allstar Marketing Group, LLC                                            N/A
Allstar
Defendants        bigbigdream320, bluesky_666, buyeasy-au, case-charger,                  N/A
                  cicikala, deriog18, gwqigtbweg, hdjkhdjk1, hdjsin1123,
                  jewelry-wholesaler,          junxuan1089,         koewnghherh,
                  love_wholesale, luganomart, magcraftstone, mallcolour,
                  qualitystore4u,          ssmin_online,           sweetsilverhut,
                  united_innovation, wonggg, yuehengtechnology, yugum,
                  zhuoma86 and zixuanjun201602
Defaulting        bigbigdream320, bluesky_666, buyeasy-au, case-charger,                  N/A
Defendants        cicikala, deriog18, gwqigtbweg, hdjkhdjk1, hdjsin1123,
                  jewelry-wholesaler,          junxuan1089,         koewnghherh,
                  love_wholesale, magcraftstone, mallcolour, ssmin_online,
                  sweetsilverhut,           united_innovation,            wonggg,
                  yuehengtechnology, yugum, zhuoma86 and zixuanjun201602
eBay              eBay.com, a San Jose, California-based online marketplace               N/A
                  and e-commerce platform owned by eBay Inc., a Delaware
                  corporation, that allows manufacturers and other third-party
                  merchants, like Defendants, to advertise, distribute, offer for
                  sale and/or sell in what it characterizes as either auction-style
                  or fixed-price formats and ship their retail products, which,
                  upon information and belief, originate from China, among
                  other locations, directly to consumers worldwide and
                  specifically to consumers residing in the U.S., including in
                  New York
Sealing Order     Order to Seal File entered on April 10, 2019                             1
Complaint         Plaintiff’s Complaint filed on April 10, 2019                            7
Application       Plaintiff’s ex parte application for: 1) a temporary restraining       14-18
                  order; 2) order restraining Merchant Storefronts (as defined
                  infra) and Defendants’ Assets (as defined infra) with the
                  Financial Institutions (as defined infra); 3) order to show
                  cause why a preliminary injunction should not issue; 4) an
                  order authorizing alternative service by electronic means and
                  5) an order authorizing expedited discovery filed April 10,
                  2019
Arnaiz Dec.       Declaration of Jessica Arnaiz in Support of Plaintiff’s                 16
                  Application
De Marco Dec.     Declaration of Jennifer De Marco in Support of Plaintiff’s              17
                  Application



                                            i
       Case 1:19-cv-03182-AJN Document 38
                                       36 Filed 09/30/20
                                                11/01/19 Page 3 of 14




Scully Dec.      Declaration of Brieanne Scully in Support of Plaintiff’s            18
                 Application
TRO              1) Temporary Restraining Order; 2) Order Restraining                20
                 Merchant Storefronts and Defendants’ Assets with the
                 Financial Institutions; 3) Order to Show Cause Why a
                 Preliminary Injunction Should Not Issue; 4) Order
                 Authorizing Alternative Service by Electronic Means and 5)
                 Order Authorizing Expedited Discovery entered on April 26,
                 2019
PI Show Cause    April 19, 2019 hearing to show cause why a preliminary              N/A
Hearing          injunction should not issue.
PI Order         April 24, 2019 Preliminary Injunction Order                          6
User Accounts    Any and all websites and any and all accounts with online           N/A
                 marketplace platforms such as eBay, as well as any and all as
                 yet undiscovered accounts with additional online marketplace
                 platforms held by or associated with Defendants, their
                 respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
Merchant         Any and all User Accounts through which Defendants, their           N/A
Storefronts      respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
                 operate storefronts to manufacture, import, export, advertise,
                 market, promote, distribute, display, offer for sale, sell and/or
                 otherwise deal in products, including Counterfeit Products,
                 which are held by or associated with Defendants, their
                 respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
MagicBax         Earring backs that keep earrings in a perfect position all day      N/A
Products         long, which are perfect for bad piercings, stretched lobes and
                 heavy earrings
MagicBax Mark    U.S. Trademark Registration No. 5,587,958 for                       N/A
                 “MAGICBAX” for a variety of goods in Class 14

MagicBax Works   U.S. Copyright Reg. VA 2-084-386, covering the MagicBax             N/A
                 Retail Packaging (2017), U.S. Copyright Reg. VA 2-081-633,
                 covering the MagicBax Instruction Manual, U.S. Copyright
                 Reg. VA 2-081-623, covering the MagicBax Website
                 (MagicBax.com), U.S. Copyright Reg. PA 2-069-686,
                 covering the MagicBax Commercial




                                           ii
       Case 1:19-cv-03182-AJN Document 38
                                       36 Filed 09/30/20
                                                11/01/19 Page 4 of 14




Counterfeit          Products bearing or used in connection with the MagicBax          N/A
Products             Mark and/or MagicBax Works, and/or products in packaging
                     and/or containing labels and/or hang tags bearing the
                     MagicBax Mark and/or MagicBax Works, and/or bearing or
                     used in connection with marks and/or artwork that are
                     confusingly or substantially similar to the MagicBax Mark
                     and/or MagicBax Works and/or products that are identical or
                     confusingly or substantially similar to the MagicBax Products
Infringing           Defendants’ listings for Counterfeit Products                     N/A
Listings
Defendants’          Any and all money, securities or other property or assets of      N/A
Assets               Defendants (whether said assets are located in the U.S. or
                     abroad)
Defendants’          Any and all financial accounts associated with or utilized by     N/A
Financial            any Defendants or any Defendants’ User Accounts or
Accounts             Merchant Storefront(s) (whether said account is located in the
                     U.S. or abroad)
Financial            Any and all banks, financial institutions, credit card            N/A
Institutions         companies and payment processing agencies, such as PayPal
                     Inc. (“PayPal”), Payoneer Inc. (“Payoneer”) and PingPong
                     Global Solutions, Inc. (“PingPong”) and other companies or
                     agencies that engage in the processing or transfer of money
                     and/or real or personal property of Defendants
Third Party          Online marketplace platforms, including, without limitation,      N/A
Service Providers    those owned and operated, directly or indirectly by eBay, as
                     well as any and all as yet undiscovered online marketplace
                     platforms and/or entities through which Defendants, their
                     respective officers, employees, agents, servants and all
                     persons in active concert or participation with any of them
                     manufacture, import, export, advertise, market, promote,
                     distribute, offer for sale, sell and/or otherwise deal in
                     Counterfeit Products which are hereinafter identified as a
                     result of any order entered in this action, or otherwise
Defendants’          Defendants’ Assets from Defendants’ Financial Accounts that       N/A
Frozen Assets        were and/or are attached and frozen or restrained pursuant to
                     the TRO and/or PI Order, or which are attached and frozen or
                     restrained pursuant to any future order entered by the Court in
                     this Action
Plaintiff’s Motion   Plaintiff’s Motion for Default Judgment and a Permanent           TBD
for Default          Injunction Against Defaulting Defendants filed on November
Judgment             1, 2019
Scully Aff.          Affidavit by Brieanne Scully in Support of Plaintiff’s Motion     TBD
                     for Default Judgment




                                              iii
          Case 1:19-cv-03182-AJN Document 38
                                          36 Filed 09/30/20
                                                   11/01/19 Page 5 of 14




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition, copyright infringement and related state and common law claims

arising out of Defaulting Defendants’ unauthorized use of Plaintiff’s MagicBax Mark and

MagicBax Works, without limitation, in their manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying or offering for sale and/or selling and/or sale of

Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Memorandum of Law in Support of its Motion for Default Judgment,


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
     Case 1:19-cv-03182-AJN Document 38
                                     36 Filed 09/30/20
                                              11/01/19 Page 6 of 14




the Court finds such an award to be reasonable and Plaintiff is awarded individual statutory

damages against each of the Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c)

of the Lanham Act as follows (“Defaulting Defendants’ Individual Damages Award”), plus

post-judgment interest, for a total of Two Million Two Hundred Fifty Thousand Dollars

($2,250,000.00), as follows:

                    DEFAULTING                 STATUTORY DAMAGES
                    DEFENDANT
             cicikala                          $50,000.00                  $25,000


             love_wholesale                    $50,000.00
                                                                           $25,000


             hdjsin1123                        $50,000.00


             zixuanjun201602                   $50,000.00


             wonggg                            $50,000.00


             zhuoma86                          $50,000.00


             hdjkhdjk1                         $50,000.00


             ssmin_online                      $50,000.00


             united_innovation                 $50,000.00


             bluesky_666                       $50,000.00


             magcraftstone                     $50,000.00


             jewelry-wholesaler                $75,000.00




                                           2
       Case 1:19-cv-03182-AJN Document 38
                                       36 Filed 09/30/20
                                                11/01/19 Page 7 of 14




               koewnghherh                         $75,000.00


               yugum                               $75,000.00


               buyeasy-au                          $75,000.00


               sweetsilverhut                      $75,000.00


               mallcolour                          $100,000.00                    $125,000


               junxuan1089                         $125,000.00
                                                                                  $125,000

               yuehengtechnology                   $150,000.00
                                                                                  $125,000

               deriog18                            $200,000.00
                                                                                  $125,000

               case-charger                        $250,000.00


               gwqigtbweg                          $250,000.00


               bigbigdream320                      $250,000.00




                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

  their respective officers, agents, servants, employees, successors and assigns and all persons

  acting in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

                                               3
 Case 1:19-cv-03182-AJN Document 38
                                 36 Filed 09/30/20
                                          11/01/19 Page 8 of 14




   or any other products bearing the MagicBax Mark and/or marks that are confusingly

   similar to, identical to and constitute a counterfeiting and/or infringement of the

   MagicBax Mark and/or incorporating the MagicBax Works and/or artwork that is

   substantially similar to, identical to and constitute infringement of the MagicBax

   Works;

B. directly or indirectly infringing in any manner any of Plaintiff’s MagicBax Mark and

   MagicBax Works;

C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

   MagicBax Mark and MagicBax Works to identify any goods or services not authorized

   by Plaintiff;

D. using any of Plaintiff’s MagicBax Mark and MagicBax Works, or any other marks or

   artwork that are confusingly or substantially similar to the MagicBax Mark and

   MagicBax Works on or in connection with the manufacturing, importing, exporting,

   advertising, marketing, promoting, distributing, displaying, offering for sale, selling

   and/or otherwise dealing in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;



                                         4
         Case 1:19-cv-03182-AJN Document 38
                                         36 Filed 09/30/20
                                                  11/01/19 Page 9 of 14




       F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

           business records, documents or any other records or evidence relating to:

               i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

               ii. Defaulting Defendants’ Assets; and

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of Counterfeit Products by

                   Defaulting Defendants and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the MagicBax Mark and

     MagicBax Works, or bear any marks or artwork that are confusingly or substantially similar

     to the MagicBax Mark and MagicBax Works pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:



                                                 5
         Case 1:19-cv-03182-AJN Document 38
                                         36 Filed 09/30/20
                                                  11/01/19 Page 10 of 14




        A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

            any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

            Financial Accounts until further ordered by this Court;

        B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records, documents

            or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

            Defaulting Defendants’ Financial Accounts;

        C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

        A. providing services to Defaulting Defendants and Defaulting Defendants’ User

            Accounts and Merchant Storefronts, including, without limitation, continued operation

            of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

        B. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) above.

                  IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

     64 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of New

     York State’s Civil Practice Law and this Court’s inherent equitable powers to issue remedies

     ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have



                                                   6
      Case 1:19-cv-03182-AJN Document 38
                                      36 Filed 09/30/20
                                               11/01/19 Page 11 of 14




  enforcing this Order, Defaulting Defendants’ Frozen Assets from Defaulting Defendants’

  Frozen Accounts, are, to the extent that a given Defaulting Defendant’s Frozen Assets equal

  Defaulting Defendants’ Individual Damages Award, hereby released and transferred to

  Plaintiff as full satisfaction of Defaulting Defendants’ Individual Damages Award for that

  Defaulting Defendant, and those Defaulting Defendant’s Frozen Assets shall be transferred by

  the Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business

  days following the service of this Order, and upon receipt by Plaintiff’s counsel of such

  Defaulting Defendant’s Frozen Assets in full satisfaction of Defaulting Defendants’ Individual

  Damages Award, the Financial Institution(s) holding that Defaulting Defendant’s Frozen

  Assets and Defaulting Defendants’ Frozen Accounts may unfreeze that Defaulting Defendant’s

  Frozen Assets and Defaulting Defendant’s Frozen Accounts. To the extent that a Defaulting

  Defendant’s Frozen Assets are less than Defaulting Defendants’ Individual Damages Award,

  that Defaulting Defendant’s Frozen Assets are hereby released and transferred to Plaintiff as

  partial satisfaction of Defaulting Defendants’ Individual Damages Award for that Defaulting

  Defendant and those Defaulting Defendant’s Frozen Assets shall be transferred by the

  Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business days

  following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, the Court also hereby grants Plaintiff’s request for

  a post-judgment restraining order continuing the attachment of each Defaulting Defendant’s



                                               7
      Case 1:19-cv-03182-AJN Document 38
                                      36 Filed 09/30/20
                                               11/01/19 Page 12 of 14




  Frozen Assets until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Award owed to it by that Defaulting Defendant under this Order, or until

  further order of this Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, until Plaintiff has recovered the full payment of

  Defaulting Defendants’ Individual Damages Award owed to them by any Defaulting

  Defendant under this Order, in the event that Plaintiff discovers new and/or additional

  Defaulting Defendants’ Assets (whether said assets are located in the U.S. or abroad) and/or

  Defaulting Defendants’ Financial Accounts (whether said account is located in the U.S. or

  abroad) (“Defaulting Defendants’ Additional Assets” and “Defaulting Defendants’ Additional

  Financial Accounts,” respectively), Plaintiff shall have the ongoing authority to serve this

  Order on any Financial Institutions controlling or otherwise holding such Defaulting

  Defendants’ Additional Assets and/or Defaulting Defendants’ Additional Financial Accounts

  (“Financial Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

  Accounts”);

     A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

         Additional Assets and/or Financial Accounts shall immediately locate Defaulting

         Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

         Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

         Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and



                                              8
        Case 1:19-cv-03182-AJN Document 38
                                        36 Filed 09/30/20
                                                 11/01/19 Page 13 of 14




       B. After twenty (20) business days following the service of this Order on Financial

             Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

             Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

             and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

             Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

             Damages Award, unless Defaulting Defendant has filed with this Court and served

             upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

             be exempted from this Order.

        V.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants, Financial Institutions and Third Party Service Providers through the pendency of

   this action.

                                    VI.     Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;




                                                  9
          Case 1:19-cv-03182-AJN Document 38
                                          36 Filed 09/30/20
                                                   11/01/19 Page 14 of 14




 3) The Court releases the Twenty Thousand U.S. Dollar ($20,000.00) security bond that Plaintiff

     submitted in connection with the action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

     42nd Street, Suite 2520, New York, NY 10165; and

 4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

     enforce this Order.



 SO ORDERED.
                                              2020
                           September
              30th day of ____________,
 SIGNED this _____                                1:33 __.m.
                                        2019, at _______ p


                                                       _________________________________
                                                       HON. ALISON J. NATHAN
                                                       UNITED STATES DISTRICT JUDGE




In accordance with Rule 69 of the Federal Rules of Civil
Procedure and Section 5222 of New York State's Civil
Practice Law and Rules ("CPLR"), and this Court's
inherent equitable power to issue remedies ancillary to its
authority to provide final relief, the Defendants are
forbidden to make or suffer any sale, assignment, transfer
or interference with any property in which they have an
interest, except as set forth in subdivisions (h) and (i) of
Section 5222 of the CPLR. The Court also dissolves the
automatic stay imposed by Rule 62 of the Federal Rules of
Civil Procedure and allows for immediate enforcement of
the judgment.
SO ORDERED.




                                                  10
